Citation Nr: 1013007	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-24 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for epileptic seizures 
with memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from July 1976 to 
July 1980.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2008, the Veteran testified during a hearing 
conducted via video conference before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  In a July 2008 decision, the Board denied the 
Veteran's claim. 

The Veteran appealed the Board's July 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, a Joint Motion for Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required as the Board's statement of reasons and 
bases was inadequate with regard to the lay evidence of 
record.  It was asserted that the Board's finding that the 
Veteran's lay statements were not credible based on a lack 
of corroborating evidence required remand.  

In an Order of July 2009, the Court vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the Court's Order in this matter has been 
placed in the claims file.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his seizure 
disorder with memory loss, diagnosed as posttraumatic 
epilepsy, is etiologically related to his period of active 
military service.





CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, a seizure disorder 
with memory loss, diagnosed as posttraumatic epilepsy, was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In view of the favorable disposition of this 
appeal, discussed below, VA has satisfied its duty to notify 
and assist the Veteran under the VCAA.  

The Board notes that the Veteran submitted additional 
evidence relevant to his claim without a waiver of initial 
RO review.  However, in light of the Board's decision 
herein, granting the claim on appeal, no further action or 
remand is warranted in his case. 

Information concerning effective dates and ratings for 
epilepsy will be provided by the RO.  If appellant then 
disagrees with any of those actions, he may appeal those 
decisions

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a Veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim." Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for a disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of epilepsy in service, its incurrence in service 
will be presumed if the disease was manifest to a 
compensable degree within one year after service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  While the disease need 
not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

The Veteran seeks service connection for epileptic seizures 
with memory loss and asserts that his seizure disorder was 
the result of blows to his head received while boxing in 
service.  He testified that he was knocked unconscious 
during his last boxing match.  In his September 2004 claim 
for benefits, the Veteran said he was a member of the 1st 
Calvary Division Boxing Team.  In an October 2004 written 
statement, the Veteran maintained that he was a member of 
the boxing team in his company and that most of the fights 
were held within a two month period.  He said the fights 
were "pretty intense", neither protective headgear nor heavy 
gloves were used, and there were twenty-one scheduled 
matches. 

Service treatment records are not referable to complaints or 
diagnoses of, or treatment for, epilepsy or another 
neurologic disorder.  When examined for discharge in May 
1980, a neurological abnormality was not noted.  The 
Veteran's service records indicate that his occupational 
specialty in service was medical specialist.  On a report of 
medical history completed when he was examined in May 1980, 
the Veteran reported that his usual occupation was 
optometrist assistant.

Post service, VA medical records dated from November 1995 to 
July 2008, reveal complaints and diagnoses of, and treatment 
for, epileptic seizures and memory loss.  The November 1995 
clinical entry indicates that the Veteran complained of 
episodes of loss of consciousness since May 1995 and his 
wife said he was involved in several motor vehicle 
accidents.  The diagnoses included complex partial seizures 
with a need to rule out structural lesion.

Subsequent VA medical records, dated in 1997 and 1998, 
reflect the Veteran's treatment for seizures.  In June 1998, 
he described his symtoms and that he did not want to 
increase prescribed medication as he noticed some mild 
cognitive side effects including memory loss.  Results of a 
June 1999 electroencephalogram included a clinical 
impression of epilepsy.  

In a June 2005 signed statement, the Veteran's VA treating 
neurologist said that he was unable to drive due to 
epilepsy.

A March 2006 notice from the Social Security Administration 
(SSA) is to the effect that the Veteran was found disabled 
due to epilepsy.  

In a March 2008 signed statement, the Veteran's VA 
neurologist said that she treated him since 1995 and that 
the cause of his seizure disorder was posttraumatic with 
manifestation of seizure activity alleged at least since May 
1995.  She said he was unable to continue his work as a 
clinical optometrist due to the seizure activity.

During his March 2008 Board hearing, the Veteran testified 
that he believed his seizure disorder was due to his 
participation on the boxing team for the 1st Calvary in 
service.  He said that he did not use heavy gloves or 
protective headgear when he boxed and typically took hits to 
the head.  The Veteran indicated that he boxed in 21 matches 
within one and one-half years and was knocked unconscious at 
least once, in approximately 1978 or 1979.  He explained 
that he did not box again after that episode.  He said that 
his treating VA neurologist said that head trauma may be a 
cause of the epilepsy.  The Veteran also stated that the 
physician thought that his boxing experience in service 
caused his seizure disorder that led to the seizure that 
caused his motor vehicle accident.

The Veteran submitted one page of medical information 
obtained from a neurosurgery Internet web site to the effect 
that, over time, professional boxers can suffer permanent 
brain damage.  

In a July 15, 2008 signed clinic note, the Veteran's VA 
neurologist stated that he was affected by "posttraumatic 
epilepsy" and that he had this condition for several years.  
According to the VA medical specialist, "it is reasonable to 
assume that the [Veteran's] epileptic disease is more likely 
than not caused by injury sustained while boxing in the 
Army".

In a February 2010 signed statement, the Veteran's mother 
said he was on the boxing team with the 1st Calvary and she 
saw him fight once at Fort Hood in the summer of 1978.

Initially, the Board must assess the competence of the 
Veteran to report the onset of his seizure disorder as due 
to service and of his having seizure problems since that 
time, as well as his credibility.  See Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  

In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had 
first-hand knowledge and, citing its earlier decision in 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that 
lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the personal knowledge of the witness; see also 38 C.F.R. § 
3.159(a)(2) (2009).

As the Veteran provided credible testimony regarding his 
participation in boxing matches during service including 
being rendered unconscious during his last fight, and the 
Veteran is competent to testify as to both the incurrence 
and continuity of symptomatology associated with the injury, 
the Board notes that the Veteran is competent to report as 
to the circumstances of his in-service accident.  Layno, 38 
C.F.R. § 3.159(a)(2).  See e.g., Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (involving a claim of service 
connection for paranoid schizophrenia where lay persons 
submitted statements attesting to observing a change in the 
veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The lack of corroboration does not, by itself render lay 
evidence incredible.  Buchanan v. Nicholson, 451 F.3d at 
1337 (Board must first "determine whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.").

However, lay persons are not competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. at 469; see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted").

The Board finds the Veteran's testimony credible.  He is 
competent to state that he boxed in service and that he was 
knocked unconscious during a boxing match.   The Board 
acknowledges that the Veteran has received medical training, 
and that his military occupational specialty was Medical 
Specialist with a related civilian occupation of optometrist 
assistant.  This background must be taken into account when 
evaluating his own medical nexus opinion.  See Goss v. 
Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (all of which generally stand for the proposition 
that any health care professional is qualified to render a 
medical opinion.).

In this case, the probative medical evidence further 
indicates that the Veteran was diagnosed with a seizure 
disorder in 1995.  More importantly, the competent evidence 
of record includes the July 2008 signed clinic note from his 
treating VA neurologist who said that the Veteran was 
affected by posttraumatic epilepsy and that "it is 
reasonable to assume that the epileptic disease is more 
likely than not caused by injury sustained while boxing in 
the Army."

Accordingly, in resolving doubt in the Veteran's behalf, the 
Board concludes that service connection for a seizure 
disorder with memory loss, diagnosed as posttraumatic 
epilepsy, is in order.  38 C.F.R. §§ 3.102, 3.303.







ORDER

Entitlement to service connection for a seizure disorder 
with memory loss, diagnosed as posttraumatic epilepsy, is 
granted.




____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


